Mr. Justice Smith delivered the opinion of the court. The jury were instructed that if they believed from the evidence that prior to the expiration of the lease negotiations were entered into between the parties for the extension of the lease, and that plaintiff led defendant to believe that the premises would be leased to him upon terms which he had offered, and that before the negotiations were terminated the lease expired, and that plaintiff then notified defendant that he could not continue to occupy the premises upon the terms which he proposed, then the defendant would have a reasonable time within which to vacate the premises and make the repairs provided in the lease; and if the jury believed from the evidence that the negotiations for the extension of the lease were not completed until the 10th or 15th of September, or whatever- time the jury believed from the evidence they were terminated, then the defendant would have a reasonable time thereafter within which to vacate the premises and make the restorations, and during such reasonable time he would not be subject to the payment of the $10 a day provided in the lease, but he would only be liable for the rental at $125 per month; and what would be a ‘reasonable time under the circumstances after he was notified by the plaintiff that the lease would not be extended, was for the jury to determine under all the evidence in the case. The court further instructed the jury that after the expiration of such reasonable time from such notification, defendant would be liable to the plaintiff at the rate of $10 per day for all the time, if any, which he occupied the premises, either for living purposes or for restoration. The plaintiff does not complain of the instructions, but it is contended that the verdict is contrary to the evidence and the instructions. We think the jury were warranted by the evidence in finding that the defendant was led to believe, prior to the expiration of the lease, by the negotiations which were entered into, that the premises would be relet to him upon terms which he had offered. The jury were also justified in finding from the evidence that the negotiations continued until some time about, the middle of September following the expiration of the lease when the plaintiff notified defendant that he could not occupy the premises at a rental of $150 per month proposed by him. The jury evidently found that under the circumstances shown by the evidence, including the fact which was not disputed, that the plaintiff had agreed to store and preserve the materials which were removed either under the provisions of the lease or by the consent of the plaintiffs, and that a portion of such materials was not redelivered for the purpose of restoration, and that there was delay in redelivering that portion which the plaintiff finally produced for that purpose, the defendant was not guilty of any unreasonable delay in the restoration, or in the vacation of the premises after notification by the plaintiff that the lease would not be renewed on the terms proposed by the defendant. If they so found, then under the instructions of the court they could not and did not charge the defendant at the rate of $10 per day from September 1st to November 10th. We find no ground in the evidence for saying that the jury were wrong-in so finding. The plaintiff, upon the removal of the defendant from the apartment, had the right to re-enter upon the premises and to proceed with the work of restoration, if the defendant was delaying the commencement of that work too long, and to charge the expense of the work to the defendant. We find nothing in the record which justifies the conclusion that the plaintiff either objected to the delay as unreasonable at the time, or took any steps to do the work or hasten its completion. The record is silent on this point, and the jury might infer from this circumstance in connection with the evidence that the defendant, Hiland, acted in good faith in making the restoration, and commenced the work and carried it on with reasonable dispatch; and that the plaintiff caused delay in not producing the material stored with it. We cannot accede to the contention of plaintiff that the demand for immediate possession served upon the defendant on September 1st terminated in legal effect the negotiations then pending for a renewal of the lease. We do not see that it had any effect whatever. Defendant’s proposition to pay $150 a month was then pending. There had been no response to it. Defendant’s son, after the demand was served, continued to urge an early response to it, and Tyson replied that he was expecting to receive directions in regard to it in a few days. He did not receive and communicate a final answer until about the middle of September. These facts are not disputed in the record. The negotiations, therefore, did not, as a matter of fact, cease and determine on the service of the notice or demand. Nor can we agree with the contention that the negotiations for a new lease did not affect plaintiff’s rights under the lease, because they resulted in no agreement. Prior to the expiration of the lease a demand was made by the plaintiff on the defendant for an increase rental after the expiration of the lease. Defendant refused to pay the amount demanded, but offered to pay $150 per month. Defendant, as the undisputed evidence shows, was advised by plaintiff’s managér, who was in charge of the hotel and the business of renting apartments therein, that plaintiff would negotiate for a new lease and that the price offered by defendant for a new lease would be satisfactory. No final answer, however, was made by the plaintiff until the middle of September, when the offer of defendant was definitely declined. Defendant was led to believe by the plaintiff, through its manager and the negotiations pending at the time of the expiration of the lease, that his offer would be accepted, and he was induced thereby to remain in possession of the premises beyond the expiration of the lease, and to delay the commencement of restoration work. The law will not uphold or justify a landlord in thus inducing a tenant to remain in possession of premises after the expiration of his lease, and then enforcing against the tenant liquidated damages beyond the rental value of the premises for such withholding of the premises. This would be allowing a landlord to take advantage of his own acts, by means of which his tenant was induced to place himself in a position subjecting him to a penalty for violating a covenant of his lease. While such an act or cause of action on the part of the landlord might not be a defense to an action for possession, it is a defense, in our opinion, to the recovery of any amount beyond the rent reserved in the lease, or the rental value of the premises. The case of Poppers v. Meagher, 148 Ill. 192, relied upon by the plaintiff, is so different in its facts, that the law of that case is not applicable to this case. In that case the landlord did nothing to induce the tenant to hold over, or change his position in any particular. He held over for the purpose of making a sale of his property to the new tenant, if it obtained a lease. What we have said above applies, we think, to the contention of the plaintiff as to the measure of damages for the use of the premises for the purpose of repairs. We see no necessary conflict between the instructions of the court and the verdict of the jury. The findings of the jury on the questions of fact involved may have, and doubtless did, lead the jury under the instructions to the conclusion reached. We are not warranted, upon the evidence in the record, in setting aside the verdict. We think substantial justice has been done in the case. The motion to strike the bill of exceptions from the record, which was reserved and taken with the case, is overruled. The judgment is affirmed. Affirmed.